Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on 8/6/2021 is acknowledged. Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/6/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6,10-12,14-17,19-24 of copending Application No. 16316701 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 
Regarding claims 1,5,6,11,12,16, the ‘701 application teaches a method for producing a food product comprising hydrolysed starch comprising 

b)providing ingredients comprising water, fat, and at least one amylolytic enzyme
c) mixing the starting material of step a) and the ingredients of step b) to form a mixture having a total solids content of 20 to 50 % w/w
d) adjusting a temperature of the mixture of step c) to a temperature which leads to gelatinization of the starch in said mixture; Heating to gelatinization temperatures would inherently inactive endogenous alpha amylase (see instant spec p.12, line 9-19; a temperature of above 70C inactivates endogenous alpha amylase)
e) simultaneously to step d), subjecting the mixture of step c) to high shear mixing in a Ring Layer mixer;
f) incubating the mixture of step e) such that a predetermined degree of hydrolysis is achieved; and
g) drying the mixture of step f), thereby obtaining the food product comprising hydrolysed starch, wherein the fat is 1 wt.% to 40 wt.% of the food product.
The ‘701 application does not teach adding an additional amylolytic enzyme. However, it would have been obvious to do such because the ‘701 application recites “at least one amylolytic enzyme”. 
Regarding claim 2,  the ‘701 application teaches the method according to claim 1, wherein the at least one amylolytic enzyme which is provided in step b) is active at or above the temperature to which the mixture is adjusted in step d)(claim 2). 
Claim 3, the ‘701 application teaches the method according to claim 1, wherein the temperature to which the mixture is adjusted in step d) is greater than 55 degrees C(claim 3).

Regarding claim 7, the ‘701 application teaches the method according to claim 1, wherein the high shear mixing in step e) homogenizes the mixture for a time period of 1 second to 50 seconds(claim 10). 
Regarding claim 8, the ‘701 application teaches the method according to claim 1, wherein the starting material is a plant preparation(claim 11).
Regarding claim 9, the ‘701 application teaches the method according to claim 11, wherein the starting material is selected from the group consisting of a flour of one or more grains, a flour made from one or more tubers, and combinations thereof(claim 12).
Regarding claim 10, the instant claims of ‘701 do not recite that the at least one further amylolytic enzyme comprises amylase not endogenous to the provided starting material. However, the instant spec of the ‘701 application states that the enzyme can be not endogenous to the starting material. 
Regarding claim 13, the ‘701 application does not teach that the incubation in f) is performed at a temperature in a range selected such that the at least one further amylolytic enzyme has an optimal activity. However, the ‘701 application teaches that the incubation step in step (f) is intended to achieve the degree of hydrolysis as desired(see claim 1). Therefore, it would have been obvious to select a temperature range in order to achieve optimum activity for the enzyme and the desired degree of hydrolysis. 

Regarding claim 15, the ‘701 application teaches the method according to claim 1, further comprising heat treating the mixture obtained by the incubating of step f), before the drying of the mixture in step g)(claim 21). 
Regarding claims 17 and 18, the instant claims of the ‘701 application do not teach that the process produces a food product with reduced levels of maltose as compared with a conventional method. However, the instant spec of the ‘701 application teaches that the claimed process produces food products with less maltose than with a conventional process or one that doesn’t involve high shear. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 17, it is unclear what is meant by a “conventional method” since no definition is provided in the instant spec.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-5,8-12,14,17,18, is/are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Medheker(US 2013/0197104) as evidenced by Rakita(Alpha-Amylase Activity in Wheat Flour and Breadmaking Properties in Relation to Different Climatic Conditions). 
Regarding claims 1,3, Medheker teaches a method for producing a food product comprising hydrolysed starch, the method comprising the steps of(paragraphs 46 and 47):
Providing a starting material which comprises starch. As evidenced by, Rakita starch inherently comprises endogenous alpha amylase(amylotic enzyme)(see abstract). As such, there is no indication that Medheker specifically removed any alpha amylase present in the native starch. 
Providing as ingredient: water and at least one further amylotic enzyme comprising a first alpha amylase and maltotetragenic alpha amylase. The first alpha amylase is a modified alpha amylase and is not the same as the endogenous alpha amylase inherently found in starch(paragraph 14).
Mixing the starting material of step a) and step b)
Adjusting the temperature of the mixture of step c) to a temperature of about 100 to 115C which gelatinizes the starch and inactivates the endogenous alpha amylase provided with the starting material(see instant spec p.12, line 9-19; a temperature of above 70C inactivates endogenous alpha amylase)
Simultaneous to step d) subjecting the mixture of step c) to high shear mixing
Incubating the mixture of step e) such that the desired degree of hydrolysis is achieved,
Thereby obtaining a syrup comprising hydrolysed starch which can be used in a food product(paragraph 71)
Regarding claim 4, Medheker teaches that step d) is performed by direct steam injection(paragraph 46).

Regarding claims 8 and 9, Medheker teaches that the starting material comprises a starch stream(separated starch material) from grains such as rice, wheat, barley, oats or sorghum(paragraph 40), which meets the definition of a “plant preparation” in the instant spec.
Regarding claim 10, Medheker teaches addition of maltotetragenic amylase which is not endogenous to the provided starting material(paragraphs 14-18).
Regarding claim 11, Medheker teaches that the mixture and c) comprises about 25 weight % to about 40 weight% of starch in the starch/water slurry(paragraph 45). Therefore, the mixture has about 25 weight % to about 40 weight% total solids content. 
Regarding claim 12, Medheker teaches adjusting the temperature of the mixture of step c) to a temperature of about 100 to 115C(paragraph 46) which gelatinizes the starch and inactivates the endogenous alpha amylase provided with the starting material(see instant spec p.12, line 9-19; a temperature of above 70C inactivates endogenous alpha amylase).
Regarding claim 14, Medheker teaches that the incubation step of step f) is performed at a temperature of about 80 to about 95C  for about 3 hours(paragraph 24). 
Regarding claim 17, Medheker teaches that the food product comprises reduced levels of DP2 saccharides(e.g. maltose) than conventional hydrolysis methods(abstract).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2,7,13,15,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medheker(US 2013/0197104).

Regarding claim 2, Medheker teaches adding non-endogenous alpha amylase and maltotetragenic amylase enzyme in step b). Medheker teaches that the processing in step d) leads to hydrolysis of the starch through the use of the added enzymes. 
Regarding claim 7, Medheker teaches that the high shear mixing in step (e) occurs for about 2 to about 20 minutes. Since the mixing is done for a relatively short period of time, one of ordinary skill in the art would expect the mixture to become homogenized in that short period of time, i.e. about 2 minutes or a period of 50 seconds as claimed.
In the alternative, it would have been obvious to adjust the time for high shearing in order to properly gelatinize and solubilize the starch in the mixture. 
Regarding claim 13, Medheker teaches that the incubation step in step (f) is intended to achieve the degree of hydrolysis as desired(paragraph 48). Therefore, it would have been obvious to select a temperature range in order to achieve optimum activity for the enzyme and the desired degree of hydrolysis. 
Regarding claim 15, Medheker teaches further drying the syrup obtained from the method of claim 1. It would have been obvious to use heat treatment to further dry the syrup to the desired moisture content. Medheker teaches including the syrup in a baked good(paragraph 70). Baked goods are inherently formed by heating. 
Regarding claim 16, Medheker teaches that the intermediate hydrolysed carbohydrate ingredient obtained by the method of claim 1 is mixed with other ingredients such as ingredients present in suitable foods such as baked goods, beverages, dairy products, etc(paragraph 70).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medheker(US 2013/0197104) in view of Steffens(US 20100291272).

Regarding claim 6, Medheker teaches the use of a high shear mixer but does not expressly disclose using a ring layer mixer. However, given that Steffens teaches the utilization of ring layer mixers in the preparation of foodstuff was well known in the art before the effective filing date of the claimed invention (Abstract; paragraph [0018]), Medheker and Steffens similarly teach preparing foods with high shear mixing, Steffens discloses the mixing shaft geometry can create various mixing zones for transporting, dispersing, mixing, and the like (paragraph [0018]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any high shear mixing device, including a ring layer mixer, in the method of Medheker with the expectation of successfully preparing a food product. Said combination would amount to use of a known element for its intended use in a known environment to accomplish entirely expected results.
Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/           Primary Examiner, Art Unit 1791